                                        Case 3:19-md-02918-MMC Document 357 Filed 05/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                          IN THE UNITED STATES DISTRICT COURT

                                   6                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8                                                   Case No. 19-md-02918-MMC
                                         IN RE: HARD DISK DRIVE
                                   9     SUSPENSION ASSEMBLIES
                                         ANTITRUST LITIGATION                          ORDER VACATING HEARING ON
                                  10                                                   DEFENDANTS' MOTION TO DISMISS
                                                                                       SECOND AMENDED CONSOLIDATED
                                  11     This Document Relates to:                     CLASS ACTION COMPLAINTS

                                  12          ALL ACTIONS
Northern District of California
 United States District Court




                                  13

                                  14

                                  15           Before the Court is defendants' Motion, filed January 29, 2021, "to Dismiss

                                  16   (1) End-Users' Second Amended Consolidated Class Action Complaint and (2) Reseller

                                  17   Plaintiffs' Second Amended Consolidated Class Action Complaint." The End-User

                                  18   Plaintiffs and the Reseller Plaintiffs have filed separate opposition, to which defendants

                                  19   have replied.

                                  20           Having read and considered the papers filed in support of and in opposition to the

                                  21   motion, the Court deems the matter appropriate for determination on the parties’

                                  22   respective written submissions, and hereby VACATES the hearings scheduled for May 7,

                                  23   2021.

                                  24           IT IS SO ORDERED.

                                  25

                                  26   Dated: May 3, 2021
                                                                                               MAXINE M. CHESNEY
                                  27                                                           United States District Judge
                                  28
